Citation Nr: 1511760	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for cataracts, bilateral eyes, status-post posterior chamber intraocular lens implants associated with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 through April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for cataracts, bilateral eyes, status post posterior chamber intraocular lens implants, effective July 14, 2011, with a noncompensable (zero percent) initial disability rating.  A timely Notice of Disagreement, in which the Veteran challenges the initial disability rating assigned for cataracts, was received in November 2012.

In a November 2012 Statement of the Case, the RO granted a higher 10 percent initial disability rating for the Veteran's cataracts.  Notwithstanding that partial grant, the Veteran perfected his appeal for a higher initial disability rating in a substantive appeal received in December 2012.  To that extent, the Board presumes that the Veteran is seeking the maximum available benefit for his bilateral cataracts.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Testimony was received from the Veteran during an October 2013 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

The Veteran's claims file consists of a traditional paper claims file as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents, whether stored in paper form or electronically, have been considered as part of the appellate record in connection with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During his Travel Board hearing, the Veteran testified that his cataracts condition has worsened overall since his most recent VA examination in October 2012.  In that regard, he testified that he has been experiencing ongoing blurred vision even while wearing bifocals; vision problems at night, in particular, inability to distinguish between blue and green colors; diminishing field of vision due to loss of peripheral vision; constant redness; and the possibility of additional surgery in the future for laser correction and to place customized lenses in his eyes.

In view of the foregoing testimony, the Veteran should be arranged to undergo a new VA examination to determine all current manifestations and the current severity of his eye disability.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his eyes since October 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to an initial disability rating in excess of 10 percent for cataracts, bilateral eyes, status-post posterior chamber intraocular lens implants associated with sinusitis.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his eye disability.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his eyes since October 2012.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the current manifestations, symptoms, and severity of the Veteran's eye disability.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

All necessary tests and studies should be performed.  The examiner should comment upon the progression of the Veteran's disability, and, identify all symptoms and manifestations associated with the Veteran's cataracts.  The examiner should also:

	(a) identify the disease, injury, or pathologic process 	responsible for any found impairment of the eyes;

	(b) describe in detail any impairment of visual acuity 	in both eyes (to include central uncorrected and 	corrected visual acuity for distance and near vision 	using Snellen's test type or its equivalent); loss of 	visual field (as shown during Goldmann kinetic 	perimetry or automated perimetry using Humphrey 	Model 750, Octopus Model 101, or later versions of 	these perimetric devices with simulated kinetic 	Goldmann testing capability); and/or impairment of 	muscle function (as shown according to Goldmann 	perimeter chart identifying the four major quadrants). 	All findings from such testing should be reported, also 	in accordance with the provisions under 38 C.F.R. §§ 	4.75 through 4.78;

	(c) describe any functional loss pertaining to the eye 	disability, as well as the frequency and duration of any 	incapacitating episodes and whether the Veteran's    
      service connected eye disability has required bed rest 
      prescribed by a physician and treatment by a 	physician; 

	(d) describe any impairment in the Veteran's 	occupational functioning attributable to his eye 	disability, to include an opinion as to whether the 	Veteran's disability renders him unable to secure or 	follow a substantially gainful occupation (for 	reference, the Veteran has reported that he is 	employed as dental laboratory technician); and,

	(e) describe any impairment in the Veteran's ability to 	perform his activities of daily living attributable to his 	eye disability.

A report of all findings and opinions from the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
4.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the claim for an initial disability rating in excess of 10 percent for cataracts, bilateral eyes, status-post posterior chamber intraocular lens implants associated with sinusitis, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




